This is a controversy to determine the ownership of certain moneys left by Fannie Furlough at her death. The facts are fully stated in the main opinion filed April 23, 1938. The petition for rehearing is grounded primarily on failure to prove delivery of the rem to Onzie Tindell by Mrs. Fannie Furlough, the deceased. This is the main question for determination.
We have again reviewed the record with special reference to whether or not there was in fact a delivery of the money in question by Mrs. Furlough to Onzie Tindell, the claimant. We do not understand that actual delivery in such a case must be proven by an eye witness or witnesses. If the facts and circumstances clearly and satisfactorily show delivery, that is sufficient.
Now let us see what the facts and circumstances show. It is not contended that delivery is supported by direct and positive evidence. It is shown that Onzie Tindell was a distant relative of Mrs. Furlough, that he was a mental defective perhaps little if any above the moron type, that he had been in the Furlough home for ten years or longer during which time he had been treated as a member of the family. He had been hired out by and worked for the Furloughs who were very much attached to him and he to them. He was the main reliance of Mrs. Furlough in her last months and ministered to her in her last illness. The *Page 394 
mental capacity of Mrs. Furlough is not challenged and witness after witness testified that she had stated in their presence that she wanted Onzie to have all she had, that she had nothing for her children and did not want them to look on her face when she was dead. Her desire, in other words, with reference to the disposition of her property was conclusively shown and is not denied. Her children lived in distant parts of the State and it is not shown that any of them ministered to her or comforted her in any way during her last illness. The money was not found in Onzie Tindell's possession until after Mrs. Furlough's death but he testified that she gave it to him several days before. Even if his testimony on this point is incompetent under the statute the evidence of two other witnesses tends to show that it was in his possession before her death and when taken in connection with her expressed desire we may readily infer that she made manual delivery to him. As against this showing to hold otherwise would amount to the presumption that Tindell was guilty of larceny and the evidence is far short of proving that.
The chancellor had all these facts and circumstances before him; he knew the parties and the local coloring which, though mute, often speaks louder than vocal testimony. A higher degree of proof might have been exacted but in view of this chain of circumstances supporting the Chancellor's decision we do not feel warranted in disturbing it.
Our former opinion is accordingly reaffirmed on rehearing.
Affirmed on rehearing.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
TERRELL, J., concurs in the opinion and judgment.
ELLIS, C.J., and BUFORD, J., dissent. *Page 395